DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel claims 28 and 30-35.
This application is in condition for allowance except for the presence of claims 28 and 30–35 are directed to an invention non-elected without traverse.  Accordingly, claims 28 and 30–35 has been cancelled.
Allowable Subject Matter
Applicant's arguments were considered. In light of the amendment and convincing arguments, claim 1 is allowable in view of Elsaesser et al., US 2018/0030868 A1 (“Elsaesser”). 
Elsaesser discloses describes a housing (i.e., housing 34) of a liquid separation device (i.e., side channel compressor 20 function as an oil mist separator) for separation of a liquid (i.e., oil) from a gas-liquid mixture (i.e., blow-by gas 32 containing oil mist). Elsaesser Fig. 2, [0067] and [0089].  The housing 34 comprises at least two opposite housing pieces (i.e., upper part 38 and lower part 40) which are configured to be hermetically sealed together along a sealing line (i.e., sealing line formed by sealing device 90, which is parallel to the horizontal plane) which is situated in a sealing face along a horizontal plane. Id. at Fig. 17, [0065]. The housing comprises an inlet (i.e., fluid inlet 48) for the gas-liquid mixture. Id. at Fig. 17, [0067].  
The housing comprises a set of integrated components. Id. at Fig. 2. The set of integrated components comprises a liquid separator vessel (i.e., conveying chamber 46 and inner region 92 of the side channel compressor 20) configured to separate liquid from the gas-liquid mixture 32. Id. at Fig. 3, [0089] and [0097]. The liquid separator vessel 46 and 92 comprises an entry port (i.e., see Fig. 7) for the gas-liquid mixture, a liquid outlet port (i.e., see Fig. 7), and a gas outlet port (i.e., Fig. 3). Id. at Figs. 3 and 7, [0067].  The set of integrated components further comprises a set of channels (i.e., side channel 62, upper side channel 64 and lower side channel 66). Id. at Fig. 17, [0068] and [0097]. A wall (i.e., wall 93) of each channel 62, 64 and 66 is part of the housing along the sealing face 90 of the at least two opposite housing pieces. Id. at Fig. 17.  The set of channels comprises an inlet channel (i.e., see Fig. 7) configured to guide the gas- liquid mixture from the inlet of the housing 48 to the entry port of the liquid separator vessel. Id. at Fig. 7.  
The set of channels also comprises an outlet channel (i.e., see Fig. 3) configured to guide gas from the gas outlet port away from the liquid separator vessel 26. Id. at Fig. 3.  The set of integrated components further comprises a liquid buffer tank (i.e., recess 94).  The liquid buffer tank 94 is at least partly separated from the liquid separator vessel (i.e., conveying chamber 46 and inner region 92) by means of a wall (i.e., annular section 96 and blades 56). Id. at Fig. 17, [0065] and [0097]. The liquid buffer tank 94 is configured such that liquid in the liquid separator vessel 46 is able to flow longitudinally into the liquid buffer tank 94 and from the liquid buffer tank 94 into the liquid separator vessel 46 through an opening in the wall (i.e., via a tortuous path formed by seal 90 on wall 96). Id. at Fig. 3, [0096]. It is noted here that seal 90 is provided to seal the conveying chamber 46 from inner region 92 to avoid unnecessary gas flow, which means, seal 90 does not prevent oil to travel from conveying chamber 46 to liquid buffer tank 94 Id. Additionally, Elsaesser discloses that seal 90 is a labyrinth seal, which by definition comprises a tortuous path. 

    PNG
    media_image1.png
    479
    611
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    574
    735
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    774
    625
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    414
    611
    media_image4.png
    Greyscale

Elsaesser discloses a filter device 15 downstream of the outlet channel. However, Elsaesser’s filter device 15 is not a liquid filter. Elsaesser also does not disclose a supporting seat in communication with the outlet port of the liquid separator vessel. 
Claims 2–5, 7–8, 10–14, 18–27 are allowable as they depend on claim 1. 
Double Patenting
The provisional double patenting rejection of Claims 1–12, 14 and 18–27 on the ground of nonstatutory double patenting as being unpatentable over claims 1–34 of copending application No. 16/561,155 has been deferred per the applicant’s request. Applicant Rem. dated Apr. 14, 2022 (“Applicant Rem.”) p. 8.    In further consideration of amendments to claim 1 of the current application and comparison to the independent claims of application 16/151,155, the provisional double patenting rejection has been dropped.  
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776